[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER — REQUEST TO REVISE
The following objections to defendant's request to CT Page 7924 revise are sustained:
First Count — Objection No. 4
Objection No. 5
Objection No. 6
Objection No. 7
              Objection No. 8, in part in accordance with agreement reported
              Objection No. 11, (provided plaintiff makes this a separate count.)
Objection No. 12
Objection No. 13
Second Count — Objection sustained (provided plaintiff separates into Counts).
Third Count  — Objection sustained (by agreement of counsel.)
Fourth Count — Objection No. 2 — sustained.
               Objection No. 3 — sustained in part (as to request to delete defendant's knowledge) overruled as to remainder of request for specificity of statute.
Sixth Count  — Objection sustained.
(The remaining requests to revise are granted either by agreement or the objections are overruled as the case may be.)
BY THE COURT,
Hon. Lawrence C. Klaczak Superior Court Judge